ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_02_EN.txt.            DISSENTING OPINION OF JUDGE KOROMA



   The unilateral declaration of independence of 17 February 2008 unlawful for
 ailure to comply with laid down legal principles — In exercising its advisory
 urisdiction, the Court may only reformulate the question posed so as to make it
more closely correspond to the intent of the institution requesting the advisory
opinion — The Court’s conclusion that the declaration of independence was
made by a body other than the Provisional Institutions of Self-Government of
Kosovo is legally untenable because it is based on the Court’s perceived intent of
 hose authors — Security Council resolution 1244 (1999) constitutes the lex
 pecialis to be applied in the present case — The declaration of independence
contravenes resolution 1244 (1999), which calls for a negotiated settlement and
 or a political solution based on respect for the territorial integrity of the Fed-
eral Republic of Yugoslavia — The declaration of independence contravenes
 esolution 1244 (1999) because it is an attempt to bring to an end the interna-
 ional presence in Kosovo established by that resolution — The declaration of
 ndependence violated the Constitutional Framework and UNMIK regulations —
The declaration of independence violated the principle of respect for the sover-
eignty and territorial integrity of States — The Court should have found that the
unilateral declaration of independence of 17 February 2008 by the Provisional
 nstitutions of Self-Government of Kosovo is not in accordance with international
 aw.

  1. I have voted in favour of the decision to accede to the request for an
advisory opinion, but I unfortunately cannot concur in the finding that
 he “declaration of independence of Kosovo adopted on 17 February
2008 did not violate international law”, in view of the following.

   2. The unilateral declaration of independence of 17 February 2008 was
not intended to be without effect. It was unlawful and invalid. It failed to
comply with laid down rules. It was the beginning of a process aimed at
separating Kosovo from the State to which it belongs and creating a new
State. Taking into account the factual circumstances surrounding the
question put to the Court by the General Assembly, such an action vio-
 ates Security Council resolution 1244 (1999) and general international
 aw.
   3. Although the Court in exercising its advisory jurisdiction is entitled to
 eformulate or interpret a question put to it, it is not free to replace the
question asked of it with its own question and then proceed to answer that
question, which is what the Court has done in this case, even though it
 tates that it sees no reason to reformulate the question. As the Court states
 n paragraph 50 of the Advisory Opinion, its power to reformulate a
 equest for an advisory opinion has been limited to three areas. First, the
Court notes that in Interpretation of the Greco-Turkish Agreement of

68

1 December 1926 (Final Protocol, Article IV), Advisory Opinion, its pred-
ecessor, the Permanent Court of International Justice, departed from the
 anguage of the question put to it because the wording did not adequately
 tate what the Court believed to be the intended question (Advisory Opin-
 on, para. 50, citing 1928, P.C.I.J., Series B, No. 16). Second, the Court
points out that in Interpretation of the Agreement of 25 March 1951
between the WHO and Egypt, Advisory Opinion, the request was reformu-
 ated because it did not reflect the “legal questions really in issue” (ibid.,
citing I.C.J. Reports 1980, p. 89, para. 35). This involved only slightly
broadening the question but not changing the meaning from what had been
 ntended. Finally, the Court observes that in Application for Review of
Judgement No. 273 of the United Nations Administrative Tribunal, Advi-
 ory Opinion, it clarified a question considered unclear or vague (ibid., cit-
 ng I.C.J. Reports 1982, p. 348, para. 46). In all of these cases, the Court
 eformulated the question in an effort to make that question more closely
correspond to the intent of the institution requesting the advisory opinion.
Never before has it reformulated a question to such an extent that a com-
pletely new question results, one clearly distinct from the original question
posed and which, indeed, goes against the intent of the body asking it. This
 s what the Court has done in this case by, without explicitly reformulating
 he question, concluding that the authors of the declaration of independ-
ence were distinct from the Provisional Institutions of Self-Government of
Kosovo and that the answer to the question should therefore be developed
on this presumption. The purpose of the question posed by the General
Assembly is to enlighten the Assembly as to how to proceed in the light of
 he unilateral declaration of independence, and the General Assembly has
clearly stated that it views the unilateral declaration of independence as
having been made by the Provisional Institutions of Self-Government of
Kosovo. The Court does not have the power to reformulate the question —
 mplicitly or explicitly — to such an extent that it answers a question about
an entity other than the Provisional Institutions of Self-Government of
Kosovo.
   4. Moreover, the Court’s conclusion that the declaration of independ-
ence of 17 February 2008 was made by a body other than the Provisional
Institutions of Self-Government of Kosovo and thus did not violate
 nternational law is legally untenable, because it is based on the Court’s
perceived intent of those authors. International law does not confer a
right on ethnic, linguistic or religious groups to break away from the ter-
ritory of a State of which they form part, without that State’s consent,
merely by expressing their wish to do so. To accept otherwise, to allow
any ethnic, linguistic or religious group to declare independence and
break away from the territory of the State of which it forms part, outside
 he context of decolonization, creates a very dangerous precedent. Indeed,
 t amounts to nothing less than announcing to any and all dissident
groups around the world that they are free to circumvent international
 aw simply by acting in a certain way and crafting a unilateral declaration
of independence, using certain terms. The Court’s Opinion will serve as a

69

guide and instruction manual for secessionist groups the world over, and
 he stability of international law will be severely undermined.

    5. It is also question-begging to identify the authors of the unilateral
declaration of independence on the basis of their perceived intent, for it
predetermines the very answer the Court is trying to develop : there can
be no question that the authors wish to be perceived as the legitimate,
democratically elected leaders of the newly-independent Kosovo, but
 heir subjective intent does not make it so. Relying on such intent leads to
absurd results, as any given group — secessionists, insurgents — could
circumvent international norms specifically targeting them by claiming to
have reorganized themselves under another name. Under an intent-
oriented approach, such groups merely have to show that they intended
 o be someone else when carrying out a given act, and that act would
no longer be subject to international law specifically developed to prevent
 t.


   6. In the case before the Court, it should be recalled that the Special
Representative of the Secretary-General had previously described such
acts as being incompatible with the Constitutional Framework, on the
grounds that they were deemed to be “beyond the scope of the Assem-
bly’s competence” and therefore outside its powers, in particular when
 hat body took initiatives to promote the independence of Kosovo (United
Nations dossier No. 189, 7 February 2003). In the face of this previous
 nvalidation, the authors of the unilateral declaration of independence
have claimed to have made their declaration of independence outside the
 ramework of the Provisional Institutions of Self-Government.
   7. As the Court has recognized in paragraph 97 of its Advisory
Opinion, resolution 1244 (1999) and UNMIK regulation 1999/1 constitute
 he legal order in force at that time in the territory of Kosovo. Kosovo
was not a legal vacuum. Any act, such as the unilateral declaration of
 ndependence of 17 February 2008, adopted in violation of resolution 1244
 1999) and UNMIK regulation 1999/1, will therefore not be in accord-
ance with international law.
   8. International law is not created by non-State entities acting on their
own. It is created with the assent of States. Rather than reaching a con-
clusion on the identity of the authors of the unilateral declaration of
 ndependence based on their subjective intent, the Court should have
 ooked to the intent of States and, in particular in this case, the intent of
 he Security Council in resolution 1244 (1999), which upholds the terri-
 orial integrity of the Federal Republic of Yugoslavia (Serbia).

   9. In so far as the Advisory Opinion has not responded to the question
posed by the General Assembly, I will now give my views on the question
 rom the perspective of international law. Principally, my view is that
resolution 1244 (1999), together with general international law, in par-

70

 icular the principle of the territorial integrity of States, does not allow
 or the unilateral declaration of independence by the Provisional Institu-
 ions of Self-Government of Kosovo, and that that declaration of inde-
pendence is therefore not in accordance with international law.

   10. In the question that it has submitted to the Court, the General
Assembly recognizes that resolution 1244 (1999) constitutes the legal
basis for the creation of the Provisional Institutions of Self-Government
of Kosovo. It is therefore obvious that the question before the Court is
accordingly predicated on resolution 1244 (1999). That resolution was
adopted by the Security Council pursuant to Chapter VII of the Charter
of the United Nations and is thus binding pursuant to Article 25 of the
Charter. It remains the legal basis of the régime governing Kosovo. Thus,
when asked to determine the legal validity of the unilateral declaration of
 ndependence of 17 February 2008, this Court has, first and foremost, to
 nterpret and to apply resolution 1244 (1999), both as international law
and as the lex specialis, to the matter before it. Only after this must the
Court consider the other mandatory rules of international law, in par-
 icular, the principle of the sovereignty and territorial integrity of a State,
 n this case the Federal Republic of Yugoslavia (Serbia).
   11. Therefore, what is primarily at stake in this case is the proper
 nterpretation and application of Security Council resolution 1244 (1999).
As explained in detail below, the declaration of independence is unlawful
under Security Council resolution 1244 (1999) for several reasons. First,
according to the material before the Court, the declaration of independ-
ence was adopted by the Assembly of Kosovo as part of the Provisional
Institutions of Self-Government. It was endorsed as such by the President
and Prime Minister of Kosovo. Accordingly, it is subject to resolu-
 ion 1244 (1999). Secondly, that resolution calls for a negotiated settle-
ment, meaning the agreement of all the parties concerned with regard to
 he final status of Kosovo, which the authors of the declaration of inde-
pendence have circumvented. Thirdly, the declaration of independence
violates the provision of that resolution calling for a political solution
based on respect for the territorial integrity of the Federal Republic of
Yugoslavia and the autonomy of Kosovo. Additionally, the unilateral
declaration of independence is an attempt to bring to an end the inter-
national presence in Kosovo established by Security Council resolu-
 ion 1244 (1999), a result which could only be effected by the Security
Council itself.
   12. In order to apply Security Council resolution 1244 (1999) to the
 acts at issue in the question put by the General Assembly, the Court
must interpret that resolution. In paragraph 117 of the Advisory
Opinion, the Court recalled its statement in Legal Consequences for States
of the Continued Presence of South Africa in Namibia (South West
Africa) notwithstanding Security Council Resolution 276 (1970) that
when interpreting Security Council resolutions,


71

        “The language of a resolution . . . should be carefully analysed
     before a conclusion can be made as to its binding effect. In view of
     the nature of the powers under Article 25, the question whether they
     have been in fact exercised is to be determined in each case, having
     regard to the terms of the resolution to be interpreted, the discus-
     sions leading to it, the Charter provisions invoked and, in general,
     all circumstances that might assist in determining the legal conse-
     quences of the resolution of the Security Council.” (Advisory Opin-
     ion, I.C.J. Reports 1971, p. 53, para. 114.)

   13. In this regard, resolution 1244 (1999) reaffirms “the sovereignty
and territorial integrity of the Federal Republic of Yugoslavia and the
other States of the region, as set out in the Helsinki Final Act and
annex 2” (United Nations, Official Records of the Security Council,
4011th meeting, S/RES/1244 (1999), p. 2). It further provides in operative
paragraph 1 that “a political solution to the Kosovo crisis shall be based
on the general principles in annex 1 and . . . 2” (ibid., p. 2). Both of these
annexes provide that the political process must take “full account” (ibid.,
p. 5) of the “principles of sovereignty and territorial integrity of the Fed-
eral Republic of Yugoslavia and the other countries of the region” (ibid.,
p. 5). Moreover, in operative paragraphs 11 (a) and (e) of resolu-
 ion 1244 (1999), reference is made to the Rambouillet accords. These
accords also affirm the sovereignty and territorial integrity of the Federal
Republic of Yugoslavia. In the preamble of the accords, the commitment
 o the Helsinki Final Act is reaffirmed, as is the commitment to “the sov-
ereignty and territorial integrity of the Federal Republic of Yugoslavia”
 United Nations, Official Records of the Security Council, UN doc. S/
1999/648, p. 3). Chapter 1 of the accords states that institutions of demo-
cratic self-government in Kosovo should be “grounded in respect for the
 erritorial integrity and sovereignty of the Federal Republic of Yugosla-
via” (ibid., p. 9). Whether these provisions are considered separately
or together, it is self-evident that resolution 1244 (1999) does not provide
 or the unilateral secession of Kosovo from the Federal Republic of
Yugoslavia without the latter’s consent. On the contrary, the resolution
reaffirms the sovereignty and territorial integrity of the Federal Republic
of Yugoslavia, of which Kosovo is a component part. Moreover, the reso-
 ution provides for “substantial autonomy [for the people of Kosovo]
within the Federal Republic of Yugoslavia” (United Nations, Official
Records of the Security Council, 4011th meeting, S/RES/1244 (1999),
para. 10 ; emphasis added). In other words, it was intended that Kosovo
enjoy substantial autonomy and self-government during the international
civil presence but that it remain an integral part of the Federal Republic
of Yugoslavia.


  14. The international civil presence called for in paragraph 11 of reso-
ution 1244 (1999) was established in Kosovo with the “agreement” of the

72

Federal Republic of Yugoslavia (Serbia) as sovereign over its entire ter-
ritory, including Kosovo. This position is reflected in both the preamble
and the operative paragraphs of the resolution. In the preamble, the
Security Council :
       “Welcom[ed] the general principles on a political solution to the
     Kosovo crisis adopted on 6 May 1999 (S/1999/516, annex 1 to this
     resolution) and welcom[ed] also the acceptance by the Federal
     Republic of Yugoslavia of the principles set forth in points 1 to 9 of
     the paper presented in Belgrade on 2 June 1999 (S/1999/649, annex 2
     to this resolution), and the Federal Republic of Yugoslavia’s agree-
     ment to that paper.” (Emphasis added.)

In operative paragraph 1, the Security Council decided : “that a political
solution to the Kosovo crisis shall be based on the general principles in
annex 1 and as further elaborated in the principles and other required
elements in annex 2”. And in operative paragraph 2, the Security Council :
“[w]elcome[d] the acceptance by the Federal Republic of Yugoslavia
of the principles and other required elements referred to in paragraph 1”
 emphasis added). Thus, according to resolution 1244 (1999), the Security
Council acknowledges and recognizes Kosovo to be part of the territory
of the Federal Republic of Yugoslavia and confirms that the establish-
ment of the international civil presence there was with the agreement of
 he Federal Republic of Yugoslavia. Kosovo cannot be declared inde-
pendent by a unilateral declaration while the international civil presence
continues to exist and operate in the province. The resolution does not
grant the international civil presence the right to alter or terminate the
Federal Republic of Yugoslavia’s sovereignty over its territory of Kos-
ovo, nor does it envisage the transfer of that sovereignty to any of the
Provisional Institutions of Self-Government of Kosovo created by the
 nternational presence. To state this obvious fact in very clear terms,
UNMIK and the Provisional Institutions of Self-Government of Kosovo
were created by resolution 1244 (1999) with the express agreement of
 he Government of the Federal Republic of Yugoslavia. As subsidiary
bodies of the Security Council, they possess limited authority derived
 rom and circumscribed by resolution 1244 (1999). No power is vested
 n any of those bodies to determine the final status of Kosovo, nor do any
of them have the power to create other bodies which would have such
a power. Accordingly, when the Assembly of the Provisional Institutions
of Self-Government of Kosovo purported to declare independence on
17 February 2008, they attempted to carry out an act which exceeded
 heir competence. As such, the declaration is a nullity, an unlawful act
 hat violates express provisions of Security Council resolution 1244
 1999). It is ex injuria non oritur jus.

  15. That the unilateral declaration of independence by one of the enti-
ies of the Provisional Institutions of Self-Government of Kosovo con-

73

 ravenes both the text and spirit of resolution 1244 (1999) is also evident
 rom operative paragraph 10 of the resolution, providing for the establish-
ment of “an interim administration for Kosovo under which the people
of Kosovo can enjoy substantial autonomy within the Federal Republic
of Yugoslavia” (emphasis added). The use of the word “within” is a fur-
 her recognition of the sovereignty of the Federal Republic of Yugoslavia
over its territory of Kosovo and does not allow for the alteration of the
 erritorial extent of the Federal Republic of Yugoslavia (Serbia).


   16. Nor is the unilateral declaration of independence consistent with
operative paragraph 11 of resolution 1244 (1999), which stipulates, inter
alia, that the Security Council :
       “Decides that the main responsibilities of the international civil
     presence will include :
     (a) promoting the establishment, pending a final settlement, of sub-
          stantial autonomy and self-government in Kosovo, taking full
          account of annex 2 and of the Rambouillet accords (S/1999/
          648)”.
The reference to a future “settlement” of the conflict, in my view, excludes
 he making of the unilateral declaration of independence. By definition,
“settlement” in this context contemplates a resolution brought about by
negotiation. This interpretation of resolution 1244 (1999) is supported by
 he positions taken by various States. For instance, France observed in
 he Security Council that :
     “the Assembly in particular must renounce those initiatives that are
     contrary to resolution 1244 (1999) or the Constitutional
     Framework . . . No progress can be achieved in Kosovo on the basis
     of unilateral action that is contrary to resolution 1244 (1999).”
     (United Nations, Official Records of the Security Council, Fifty-
     eighth year, 4770th Meeting, UN doc. S/PV.4770, p. 5 ; emphasis
     added.)
The Italian Government, on behalf of the European Union, stated that
resolution 1244 (1999) was the “cornerstone of the international commu-
nity’s commitment to Kosovo” and it “urge[d] all concerned in Kosovo
and in the region to co-operate in a constructive manner . . . on fully
 mplementing resolution 1244 (1999) while refraining from unilateral acts
and statements . . .” (United Nations, Official Records of the Security
Council, Fifty-eighth year, 4823rd Meeting, UN doc. S/PV.4823, p. 15 ;
emphasis added). The Contact Group, made up of the European Union,
 he Russian Federation and the United States, produced Guiding Princi-
ples for a settlement of the status of Kosovo according to which “Any
solution that is unilateral . . . would be unacceptable. There will be no
changes in the current territory of Kosovo . . . The territorial integrity and
 nternal stability of regional neighbours will be fully respected.” (United

74

Nations, Official Records of the Security Council, UN doc. S/2005/709,
p. 3 ; emphasis added.)

   17. Finally, it should be recalled that in paragraph 91 of the Opinion,
 he Court holds that resolution 1244 (1999) is still in force and the Secu-
rity Council has taken no steps whatsoever to rescind it. The status of
 hat resolution cannot be changed unilaterally.
   18. In the light of the foregoing, the conclusion is therefore inescap-
able that resolution 1244 (1999) does not allow for a unilateral declara-
 ion of independence or for the secession of Kosovo from the Federal
Republic of Yugoslavia (Serbia) without the latter’s consent.

   19. In addition to resolution 1244 (1999), the Court has considered
whether the unilateral declaration of independence has violated certain
derivative law promulgated pursuant to it, notably the Constitutional
Framework and other UNMIK regulations. It concludes that the
declaration of independence did not violate the Constitutional Frame-
work because its authors were not the Provisional Institutions of Self-
Government of Kosovo and thus not bound by that Framework. The juris-
prudence of the Court is clear that if an organ which has been attributed
a limited number of competences transgresses those competences, its acts
would be ultra vires (Legality of the Use by a State of Nuclear Weapons
 n Armed Conflict, Advisory Opinion, I.C.J. Reports 1996 (I), p. 82 ;
Phosphates in Morocco, Judgment, 1938, P.C.I.J., Series A/B, No. 74,
p. 14). However, the majority opinion avoids this result by a kind of judi-
cial sleight-of-hand, reaching a hasty conclusion that the “authors” of the
unilateral declaration of independence were not acting as the Provisional
Institutions of Self-Government of Kosovo but rather as the direct
representatives of the Kosovo people and were thus not subject to the
Constitutional Framework and UNMIK regulations. That conclusion
simply cannot be correct, since the unilateral declaration of independence
was adopted in the context of resolution 1244 (1999) and the Court has
acknowledged that the question posed by the General Assembly is a legal
question and that resolution 1244 (1999) is the lex specialis and applica-
ble in this case.
   20. In addition to examining resolution 1244 (1999) and the law prom-
ulgated pursuant to it, the Court, in considering the question put before
 t by the General Assembly, had to apply the rules and principles of gen-
eral international law. In this regard, it must first be emphasized that it is
a misconception to say, as the majority opinion does, that international
 aw does not authorize or prohibit the unilateral declaration of independ-
ence. That statement only makes sense when made in the abstract about
declarations of independence in general (see, e.g., the Advisory Opinion
of the Supreme Court of Canada, reaching such a conclusion in the
abstract with respect to secession in international law, Reference by the
Governor in Council concerning Certain Questions relating to the Seces-
sion of Quebec from Canada, 1998, 2 SCR, Vol. 2, p. 217, para. 112), not

75

with regard to a specific unilateral declaration of independence which
 ook place in a specific factual and legal context against which its accord-
ance with international law can be judged. The question put before the
Court is specific and well defined. It is not a hypothetical question. It is a
 egal question requiring a legal response. Since the Court, according to its
Statute, is under an obligation to apply the rules and principles of inter-
national law even when rendering advisory opinions, it should have
applied them in this case. Had it done so — instead of avoiding the ques-
 ion by reference to a general statement that international law does not
authorize or prohibit declarations of independence, which does not answer
 he question posed by the General Assembly — it would have had to con-
clude, as discussed below, that the unilateral declaration of independence
by the Provisional Institutions of Self-Government of Kosovo amounted
 o secession and was not in accordance with international law. A unilat-
eral secession of a territory from an existing State without its consent, as
 n this case under consideration, is a matter of international law.

   21. The truth is that international law upholds the territorial integrity
of a State. One of the fundamental principles of contemporary interna-
 ional law is that of respect for the sovereignty and territorial integrity of
States. This principle entails an obligation to respect the definition,
delineation and territorial integrity of an existing State. According to the
principle, a State exercises sovereignty within and over its territorial
domain. The principle of respect for territorial integrity is enshrined in
 he Charter of the United Nations and other international instruments.
Article 2, paragraph 4, of the Charter of the United Nations provides :

       “All Members shall refrain in their international relations from
     the threat or use of force against the territorial integrity or political
     independence of any State, or in any other manner inconsistent with
     the Purposes of the United Nations.”

The unilateral declaration of independence involves a claim to a territory
which is part of the Federal Republic of Yugoslavia (Serbia). Attempting
 o dismember or amputate part of the territory of a State, in this case the
Federal Republic of Yugoslavia (Serbia), by dint of the unilateral decla-
ration of independence of 17 February 2008, is neither in conformity with
 nternational law nor with the principles of the Charter of the United
Nations, nor with resolution 1244 (1999).
   The principle of respect for territorial integrity is also reflected in
 he Declaration on Principles of International Law concerning Friendly
Relations and Co-operation among States in accordance with the Charter
of the United Nations, according to which :
     “any attempt aimed at the partial or total disruption of the national
     unity and territorial integrity of a State or country or at its political

76

     independence is incompatible with the purposes and principles of the
     Charter” (United Nations, Official Records of the General Assem-
     bly, Twenty-fifth Session, resolution 2625 (XXV) of 24 October
     1970 ; emphasis added).
The Declaration further stipulates that “[t]he territorial integrity and
political independence of the State are inviolable”.
   22. Not even the principles of equal rights and self-determination of
peoples as precepts of international law allow for the dismemberment of
an existing State without its consent. According to the above-mentioned
Declaration, “[e]very State shall refrain from any action aimed at the par-
 ial or total disruption of the national unity and territorial integrity of
any other State or country”. The Declaration further emphasizes that

        “Nothing in the foregoing paragraphs shall be construed as author-
     izing or encouraging any action which would dismember or impair,
     totally or in part, the territorial integrity or political unity of sov-
     ereign and independent States.” (Emphasis added.)

The Declaration thus leaves no doubt that the principles of the sover-
eignty and territorial integrity of States prevail over the principle of self-
determination.
   23. According to the finding made by the Supreme Court of Canada,
which has already considered a matter similar to the one before the
Court, “international law does not specifically grant component parts of
sovereign states the legal right to secede unilaterally from their ‘parent’
state” (Reference by the Governor in Council concerning Certain Ques-
 ions relating to the Secession of Quebec from Canada, 1998, 2 SCR, Vol. 2,
p. 217, para. 111 ; emphasis added). This, in my view, correctly reflects
 he present state of the law with respect to the question the Supreme
Court of Canada was asked, namely,
        “Does international law give the National Assembly, Legislature
     or Government of Quebec the right to effect the secession of Quebec
     from Canada unilaterally? In this regard, is there a right to self-
     determination under international law that would give the National
     Assembly, Legislature or Government of Quebec the right to effect
     the secession of Quebec from Canada unilaterally?” (Ibid., para. 2.)

The question now before the Court, on the other hand, asks not about
 he existence of a “right” to declare independence but about the “accord-
ance” of a declaration of independence with international law. This pro-
vides an opportunity to complete the picture partially drawn by the
Supreme Court of Canada. That court, in response to the specific ques-
 ion asked, made clear that international law does not grant a right to
secede. This Court, in response to the specific question asked by the Gen-
eral Assembly, should have made clear that the applicable international

77

 aw in the case before the Court contains rules and principles explicitly
preventing the declaration of independence and secession. The unilateral
declaration of independence of 17 February 2008 was tantamount to an
attempt to secede from Serbia and proclaim Kosovo a sovereign inde-
pendent State created out of the latter’s territory. The applicable inter-
national law in this case, together with resolution 1244 (1999), prohibits
such a proclamation and cannot recognize its validity.

   24. At the time resolution 1244 (1999) was adopted, the Federal Repub-
 ic of Yugoslavia was, and it still is, an independent State exercising full
and complete sovereignty over Kosovo. Neither the Security Council nor
 he Provisional Institutions of Self-Government of Kosovo, which are
creations of the Council, are entitled to dismember the Federal Republic
of Yugoslavia (Serbia) or impair totally or in part its territorial integrity
or political unity without its consent.

   25. It is for these reasons that the Court should have found that the
unilateral declaration of independence of 17 February 2008 by the Pro-
visional Institutions of Self-Government of Kosovo is not in accordance
with international law.

                                          (Signed) Abdul G. KOROMA.




78

